Title: From Thomas Jefferson to James Madison, 16 March 1792
From: Jefferson, Thomas
To: Madison, James


          
            Th: J. to J. M.
            Mar. 16. 92.
          
          I inclose you my thoughts on a subject extremely difficult, and on which I would thank you for any observations. The exchange of criminals is so difficult between a free and an arbitrary government, that  England never would consent to make a convention with any state on the subject. It has accordingly been hitherto the asylum of all fugitives from the oppressions of other governments. The subject is forced on us by the importunities of Govr. Pinkney, and in a day or two I must report on it to the President.—I will call for you a little before 4. today.
        